On ReheakiNG-.
Per Curiam.
The petition is no part of the pleadings. (Hill’s Code, § 600.) This being so, the writ must be sufficient in itself to show what is claimed and the facts upon which the claim is made. It stands for the complaint, and may be demurred to or answered in the same manner as to a complaint in an action. (Hill’s Code, §§ 598, 599.) That *112the writ is wanting in material allegations to support the proceeding is not questioned; and upon reconsideration, we do not think it can be aided by reference to the facts in the petition. As a consequence, there was no error in the court below in dismissing the proceeding although for different reasons, and the judgment must be affirmed.